         Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 1 of 25




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


BLAKE J. L.,1                                    3:20-cv-00304-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


LISA R.J. Porter
JP Law P.C.
5200 S.W. Meadows Rd., Ste. 150
Lake Oswego, OR 97035
(503) 245-6309

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 2 of 25




MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3706

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Blake J. L. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

I.     Prior Proceedings

            On February 18, 2014, Plaintiff protectively filed his




2 - OPINION AND ORDER
         Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 3 of 25




application for DIB and SSI benefits.            Tr. 188-200.2       Plaintiff

alleged a disability onset date of February 28, 2013.                 Tr. 192.

Plaintiff's applications were denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on April 20, 2016.         Tr. 40-75.     Plaintiff and a

Vocational Expert (VE) testified at the hearing.                Plaintiff was

represented by an attorney.

     On June 3, 2016, the ALJ issued an opinion in which he

found Plaintiff was not disabled and, therefore, was not

entitled to benefits.        Tr. 22-34.    Plaintiff requested review by

the Appeals Council.       On August 25, 2017, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.

     On October 17, 2017, Plaintiff filed a Complaint in this

Court (Case No. 3:17-cv-01647-YY) seeking review of the

Commissioner's decision.         On January 4, 2019, Magistrate Judge

Youlee Yim You issued Findings and Recommendations in which she

found the ALJ erred when he failed to provide legally sufficient




     2 Citations to the official Transcript of Record (#10)
filed by the Commissioner on July 6, 2020, are referred to as
"Tr."


3 - OPINION AND ORDER
      Case 3:20-cv-00304-BR    Document 14   Filed 02/03/21   Page 4 of 25




reasons for discounting the testimony of Plaintiff; the opinion

of Joel Julian, M.D., Plaintiff's treating physician; and the

testimony of lay witnesses.       Magistrate Judge You found the ALJ

also erred when he failed to incorporate all of Plaintiff's

limitations in his assessment of Plaintiff's RFC at Step Five,

and Magistrate Judge You recommended reversal of the ALJ's

decision and remand of the case for further administrative

proceedings to (1) provide legally sufficient reasons for

rejecting Plaintiff's testimony; (2) conduct a psychological

mental-health consultation and de novo review of the medical

opinion evidence; (3) provide legally sufficient reasons for

rejecting the lay-witness testimony; and (4) conduct any further

necessary proceedings.        Tr. 754-82.    On January 22, 2019,

District Judge Michael Simon adopted the Magistrate Judge's

Findings and Recommendations, reversed the decision of the ALJ,

and remanded the case for further administrative proceedings.

Tr. 751-53.

      On February 27, 2019, the Appeals Council remanded the case

to the ALJ for further proceedings as directed by the district

court.   Tr. 785.

II.   Current Proceedings

      Following remand by the Appeals Council the ALJ held a



4 - OPINION AND ORDER
     Case 3:20-cv-00304-BR    Document 14   Filed 02/03/21    Page 5 of 25




hearing on September 26, 2019.       Tr. 693-725.      Plaintiff and a VE

testified at the hearing.      Plaintiff was represented by an

attorney.   At the hearing Plaintiff requested a closed period of

benefits from February 28, 2013, his alleged disability onset

date, to August 27, 2018, when Plaintiff returned to substantial

gainful work activity.       Tr. 699.

     On November 7, 2019, the ALJ issued an opinion in which he

found Plaintiff is not disabled for the closed period from

February 28, 2013, to August 27, 2018, and, therefore, is not

entitled to benefits.    Tr. 669-87.

     The record does not reflect and the parties do not indicate

whether there was any subsequent disposition by the Appeals

Council, and, therefore, the Court determines the ALJ's decision

became the final decision of the Commissioner.               20 C.F.R.

§§ 404.984(a), 416.1484(a).

     On February 24, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                BACKGROUND

     Plaintiff was born on January 12, 1983.           Tr. 686.

Plaintiff was 30 years old on his alleged disability onset date.

Tr. 686.    Plaintiff has a high-school education and received a



5 - OPINION AND ORDER
     Case 3:20-cv-00304-BR    Document 14    Filed 02/03/21   Page 6 of 25




bachelor's degree from Portland State University in 2018.

Tr. 686, 700.   Plaintiff has past relevant work experience as a

restaurant manager and a sales clerk.          Tr. 685.       Plaintiff began

working as a personnel clerk in August 2018.            Tr. 685.

     Plaintiff alleges disability due to vasovagal syncope,

bipolar disorder, chronic migraines, depression, anxiety,

Obsessive-Compulsive Disorder (OCD), and social anxiety.

Tr. 102.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 677-84.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when



6 - OPINION AND ORDER
     Case 3:20-cv-00304-BR    Document 14    Filed 02/03/21   Page 7 of 25




there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



7 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 8 of 25




one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



8 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 9 of 25




severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine



9 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 10 of 25




whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).     See also Keyser, 648 F.3d at 724-25.           Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).      The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.               If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity from February 18, 2014, Plaintiff's

alleged disability onset date, to the end of the closed period

on August 27, 2018.    Tr. 672.

     At Step Two the ALJ found Plaintiff has the severe

impairments of obesity, a lumbar spine condition, affective

disorder with bipolar features, generalized anxiety disorder,

borderline personality disorder, and cannabis abuse.             Tr. 672.



10 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 11 of 25




     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 674.   The ALJ found Plaintiff has the RFC to

perform medium work with the following limitations:             cannot

climb ladders, ropes, and scaffolds; can only perform simple,

routine tasks; can only have occasional, superficial contact

with the general public and with coworkers; and would work best

in jobs that do not require close collaboration with coworkers.

Tr. 675.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.      Tr. 685.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as industrial cleaner,

agricultural-produce packer, and hand-packager.             Tr. 686.

Accordingly, the ALJ found Plaintiff was not disabled during the

closed period from February 28, 2013, through August 27, 2018.

Tr. 687.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide legally sufficient reasons for rejecting Plaintiff's



11 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 12 of 25




subjective symptom testimony; (2) failed to provide legally

sufficient reasons for rejecting the medical opinion of Dr.

Julian, Plaintiff's treating physician; (3) failed to provide

legally sufficient reasons for rejecting the lay-witness

testimony of Mark L., Plaintiff's father, and David K.,

Plaintiff's partner, regarding Plaintiff's limitations; and

(4) failed to include all of Plaintiff's limitations in his

assessment of Plaintiff's RFC at Step Five.

I.   The ALJ provided legally sufficient reasons for discounting
Plaintiff's testimony.

     Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons supported by substantial evidence in

the record for rejecting Plaintiff's subjective symptom

testimony regarding his spinal condition and mental-health

issues.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter


12 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 13 of 25




v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.                Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).




13 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 14 of 25




     B.   Analysis

          Plaintiff testified the pain from his sciatica

prevents him from sitting down.      Tr. 703.      Plaintiff described

his pain as "acute" and testified he takes muscle relaxants and

attempts physical therapy.      Tr. 995, 997.      Plaintiff also

testified at his first hearing that his anxiety and bipolar

disorder interfere with his ability to work.           Tr. 676.     The

District Court summarized Plaintiff's testimony as follows:

                     At the [initial] hearing, plaintiff
                testified he was first diagnosed with bipolar
                disorder in 2007. He explained that, during
                2008, his anxiety and bipolar disorder made
                things "tough," but that it "was a pretty up
                year." By 2009, however, "things started to fall
                apart," at which point plaintiff focused on his
                medication management. It was "very hard for him
                to show up on time" for his job at a fast-food
                restaurant, he "missed several days a week," and
                his supervisor "covered for [him] a lot." In
                2009, plaintiff received a medical marijuana card
                for migraines. At various points throughout the
                relevant time period, plaintiff used marijuana
                between "five to seven" days per week, sometimes
                daily, to calm himself down when in a "manic
                state."

                     Plaintiff testified that he last worked as a
                cashier at Bed Bath and Beyond in 2014. He
                explained that he had difficulty maintaining
                attendance due to "stress around dealing with
                coworkers and dealing with customers." He
                testified that he "would arrive at work and sit
                [in his] car for quite a while-to the tune of,
                like, a half-hour to an hour and just kind of go
                through [his] head, you know what happens if [he
                went] in? What happens if [he didn't] go in?


14 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 15 of 25




                 What [was he] going to have to deal with?"
                 Although plaintiff's employer "worked with
                 [plaintiff's] doctor" and allowed him to "go out
                 on leave," he was ultimately terminated.

                      During manic episodes, plaintiff was able to
                 perform numerous household projects, such as
                 painting and refinishing furniture; however, he
                 had problems with his behavior, and became
                 "extremely irritable" and had difficulty
                 interacting with his son and partner. He
                 testified that during one two-month depressive
                 period, he slept "a minimum" of 15 hours per day
                 and had difficulty completing basic household
                 chores.

Tr. 758-59 (citations to original record omitted).

           In the ALJ's opinion now before this Court the ALJ

concluded Plaintiff's statements concerning the intensity,

persistence, and limiting effects of his symptoms are

inconsistent with the medical evidence and other evidence in the

record.   Tr. 676.   For example, the ALJ noted Plaintiff was

diagnosed with lumbar strain in November 2017, but on

examination Plaintiff had intact strength and sensation.

Tr. 677, 981, 986.    An examination in January 2018 following

physical therapy showed Plaintiff had normal range of motion,

motor skills, strength, sensation, and straight leg-raise test.

Tr. 677, 1000.   Based on the record the ALJ concluded

Plaintiff's ongoing tenderness and spasms in his lumbar back

supported the ALJ's assessment of Plaintiff's RFC as limited to



15 - OPINION AND ORDER
     Case 3:20-cv-00304-BR    Document 14   Filed 02/03/21   Page 16 of 25




medium work.   Tr. 677.

           The ALJ also concluded Plaintiff's mental-status

examinations, when viewed as a complete record, supported the

ALJ's assessment of Plaintiff's RFC as to mental-health

limitations.   Tr. 678.      For example, the ALJ cited numerous

instances in the record that showed Plaintiff made good eye

contact, had normal speech, had logical and linear thought

processes, had intact memory, had fair and occasionally normal

attention and concentration, was consistently cooperative and

pleasant with providers, and had fair-to-good grooming and

hygiene.   Tr. 678.   The ALJ noted Plaintiff had periods of

increased symptoms, but the ALJ also pointed to records showing

Plaintiff often had a normal or appropriate affect and was

described as calm.    Tr. 678, 681.     In October 2014 Omar Reda,

M.D., performed a psychiatric evaluation of Plaintiff.               Tr. 462-

64, 678.   The ALJ noted Dr. Reda recommended an intensive

outpatient treatment program, which Plaintiff did not attend

because he did not believe he met the criteria and did not

require such an acute level of care.         Tr. 473.

           The ALJ also concluded Plaintiff's symptom testimony

was inconsistent with the opinions of the state-agency

psychological evaluators.       Tr. 681.    For example, in June 2014



16 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 17 of 25




Irmgard Friedburg, Ph.D., opined Plaintiff could concentrate

sufficiently to carry out simple routine tasks and instructions,

should not engage closely with the public, and could get along

on a casual social basis with coworkers.         Tr. 85-86.      The ALJ

concluded the state-agency psychological evaluators' opinions

were consistent with the complete record.          Tr. 681.

             The ALJ also found Plaintiff's activities of daily

living were inconsistent with his symptom testimony.             Tr. 680.

For example, Plaintiff was able to complete a college degree

during the closed period and took many of his classes online

while working part-time.     Tr. 464.      In addition, although

Plaintiff's teenage son needed a lot of parental involvement,

Plaintiff was able to care for him while Plaintiff's partner was

out of town.    Tr. 465.

             On this record the Court concludes the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for discounting Plaintiff's subjective symptom

testimony.

II. The ALJ did not err in his assessment of Dr. Julian's
medical opinion.

     Plaintiff contends the ALJ failed to provide clear and

convincing reasons for discounting Dr. Julian's opinion.




17 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 18 of 25




     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his



18 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21    Page 19 of 25




own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     B.      Analysis

             On September 17, 2013, Dr. Julian conducted an initial

psychiatric assessment of Plaintiff for evaluation and

management of bipolar disorder.      Tr. 394.      On March 31, 2016,

Dr. Julian completed a Mental Impairment Questionnaire.

Tr. 662-65.    In the Questionnaire Dr. Julian noted he had

treated Plaintiff monthly since September 2013.             Tr. 662.

Dr. Julian reported Plaintiff had a history of three episodes of

decompensation within l2 months, each of which lasted at least

two weeks.    Tr. 665.   Dr. Julian concluded Plaintiff was

extremely limited in his ability to maintain regular attendance,

to get along with coworkers, and to complete an eight-hour

workday without additional rest periods.         Tr. 664.       He further

found Plaintiff was markedly limited in his ability to remember

procedures, to maintain attention for two-hour segments, and to

perform work without becoming distracted.          Tr. 664.      Dr. Julian

also concluded Plaintiff's impairments would cause him to be

absent from work more than four times a month.              Tr. 665.

             Magistrate Judge You previously found the ALJ properly

discounted Dr. Julian's opinion that Plaintiff experienced



19 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 20 of 25




multiple episodes of decompensation on the ground that

Dr. Julian's opinion was inconsistent with his treatment notes.

Tr. 772.   Magistrate Judge You, however, concluded the ALJ

failed to provide legally sufficient reasons for rejecting the

remainder of Dr. Julian's opinion and remanded the matter for

the ALJ to re-evaluate Dr. Julian's opinion.           Tr. 773.

Plaintiff continues to assert the ALJ has not provided legally

sufficient reasons for rejecting Dr. Julian's opinion.

             On remand the ALJ gave Dr. Julian's March 2016 opinion

"little weight" on the grounds that it was "contradictory" and

inconsistent with the medical record.        Tr. 682.       For example,

Dr. Julian indicated there was not any evidence of drug use by

Plaintiff.    Tr. 663.   The ALJ, however, noted in March 2015

Plaintiff acknowledged to his therapist that he was dependent on

marijuana, that he was "unable to make it a week without using,"

that it "might play a role" in his symptoms, and that Dr. Julian

had advised him to stop using it.       Tr. 891.     On March 1, 2016,

during a psychiatric evaluation, Plaintiff admitted to Cecille

Reuther, M.D., that he used marijuana daily "for migraine."

Tr. 624.   Dr. Reuther assessed Plaintiff as having substance-

abuse issues that "are a contributing factor to [his] current

psychiatric condition."      Tr. 630.   Based on Plaintiff's own



20 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21    Page 21 of 25




testimony regarding the extent of his marijuana use and the

various medical providers in the record who assessed marijuana

abuse, Magistrate Judge You also noted there was "serious doubt"

as to whether Plaintiff is disabled.        Tr. 781.        Although

Plaintiff argues Dr. Julian "clearly understood the situation"

because he treated Plaintiff monthly, it is proper for the ALJ

to consider such an inconsistency when evaluating the weight of

a medical opinion.    See 20 C.F.R. §§ 404.1527(c)4),

416.927(c)(4).

           The ALJ also pointed to other specific evidence in the

record that was inconsistent with Dr. Julian's opinion.

Tr. 682.   For example, Dr. Julian opined Plaintiff would have

marked difficulty remembering procedures and moderate difficulty

in understanding and remembering simple instructions.               Tr. 664.

The ALJ, however, pointed to evidence in the record that

Plaintiff was able to follow a three-step verbal command, had

general normal thought processes and memory, was able to drive,

and successfully completed his college degree.              Tr. 682-83.

Dr. Julian also opined Plaintiff would have extreme limitations

in getting along with coworkers.      Tr. 664.      The ALJ, however,

pointed to evidence in the record that Plaintiff made good eye

contact and was consistently cooperative with providers.



21 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21    Page 22 of 25




Tr. 683.

            On this record the Court concludes the ALJ did not err

when she discounted Dr. Julian's opinion because the ALJ

provided legally sufficient reasons supported by inferences

reasonably drawn from the record and by substantial evidence in

the record.

III. The ALJ did not err when he discounted the lay-witness
testimony.

     Plaintiff contends the ALJ failed to assess correctly the

lay-witness testimony of Mark L., Plaintiff's father, and David

K., Plaintiff's partner.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."               Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427


22 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21    Page 23 of 25




F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.    Analysis

           On April 12, 2014, Mark L., Plaintiff's father,

submitted a Third-Party Function report.         Tr. 257-64.        He stated

it was "impossible" for Plaintiff to maintain a job and that

Plaintiff passed out without warning, had a "hard time" with his

personal care, did not drive, and rarely left the house.                 Id.

           The ALJ gave "little weight" to Mark L.'s statement on

the ground that it was inconsistent with the medical evidence

and other evidence in the record.      Tr. 684-85.          For example, the

ALJ noted Plaintiff had not reported any episodes of vasovagal

syncope since January 2013.      Tr. 418, 684.      Although the ALJ may

not reject lay-witness testimony because it is not based on

objective medical evidence (Bruce v. Astrue, 557 F.3d 1113, 1116

(9th Cir. 2009)), "inconsistency with the medical evidence" is a

germane reason for discounting lay statements.              Bayliss v.

Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).              In addition, the

ALJ pointed to evidence in the record that Plaintiff's grooming

and hygiene were generally fair-to-good, he drove regularly, he

shopped for groceries, and he was able to complete his college

degree.   Tr. 685.



23 - OPINION AND ORDER
      Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 24 of 25




            On April 5, 2016, David K., Plaintiff's partner,

submitted a letter detailing Plaintiff's struggle to maintain

employment due to his depressive and manic symptoms.              Tr. 330-

34.

            The ALJ gave "some weight" to David K.'s statements

and concluded David K.'s description of Plaintiff's poor

judgment, difficulty concentrating, and difficulty finishing

tasks was accounted for in the ALJ's assessment of Plaintiff's

RFC by limiting Plaintiff to simple, routine tasks.              Tr. 685.

The ALJ, however, also noted David K.'s statements "do not align

with the record."     Tr. 685.    The ALJ specifically noted although

David K. stated Plaintiff was not capable of sticking with

something for an extended period, Plaintiff was able to finish

getting his college degree and had maintained a job for over a

year at the time of the September 2019 hearing.              Tr. 685.

            On this record the Court concludes the ALJ did not err

when he discounted the lay-witness testimony of Plaintiff's

father and partner because the ALJ provided germane reasons for

doing so.

IV.   The ALJ did not err in his assessment of Plaintiff's RFC.

      Plaintiff contends the ALJ erred when he failed to include

in his assessment of Plaintiff's RFC the limitations set out in



24 - OPINION AND ORDER
     Case 3:20-cv-00304-BR   Document 14   Filed 02/03/21   Page 25 of 25




Plaintiff's testimony and Dr. Julian's opinion.

     As noted, the Court has determined the ALJ provided legally

sufficient reasons for discounting Plaintiff's subjective

complaints about his symptom; properly evaluated the medical

evidence, including Dr. Julian's opinion; and provided germane

reasons for discounting the lay-witness testimony of Plaintiff's

father and Plaintiff's partner.      Accordingly, the Court

concludes the ALJ did not err when he did not include the

limitations based on such testimony in his assessment of

Plaintiff's RFC and in his hypothetical posed to the VE.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 3rd day of February, 2021.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




25 - OPINION AND ORDER
